



COURT OF APPEAL FOR ONTARIO

CITATION: Labelle (Re), 2014 ONCA 799

DATE: 20141112

DOCKET: C58660

Laskin, van Rensburg and Benotto JJ.A.

IN THE MATTER OF: DENIS LABELLE

AN APPEAL UNDER PART XX.1 OF THE
CODE

Bernadette Saad, for the appellant

Chris Dwornikiewicz, for the respondent

Janice Blackburn, for the Person in Charge of the
    Waypoint Centre for Mental Health Care, Forensic Division (Oak Ridge)

Heard: October 31, 2014

On appeal against the disposition of the Ontario Review
    Board dated, December 16, 2013.

APPEAL BOOK ENDORSEMENT

[1]

The appellant raises two related submissions on appeal.  First, he
    submits that the Boards disposition revoking his transfer to Ontario Shores
    was unreasonable.  Second, he submits that the Boards disposition maintaining
    him at Waypoint was not the least onerous and restrictive disposition.

[2]

We do not agree with these submissions.  The Boards disposition in
    April 2013 transferring the appellant to Ontario Shores was premised on his not
    being violent for a sustained period of time.  The appellants assault on a
    co-patient in September 2013 changed his risk.  Relying on Dr. Van lmpes
    evidence, the Board found that the surprise attack on the co-patient was a
    very serious one and would have been more serious had available staff not been
    able to intervene.  The Board concluded that this sort of behaviour is
    incompatible with the security and management of a patient in a less secure
    hospital than Waypoint, particularly with the history of violence.

[3]

This conclusion, by itself, reasonably supports the Boards revocation
    of the transfer to Ontario Shores and its holding that maintaining the
    appellant at Waypoint is the least onerous and restrictive disposition.

[4]

The appeal is dismissed.


